



Exhibit 10.2


SECOND AMENDMENT TO
OFFICER EMPLOYMENT AGREEMENT




This Second Amendment to Officer Employment Agreement ("Second Amendment") is
entered into effective August 7, 2017, by and between Callaway Golf Company, a
Delaware corporation (the "Company") and Brian P. Lynch ("Employee").


A.    The Company and Employee are parties to that certain Officer Employment
Agreement entered into as of June 1, 2012, as amended on March 24, 2014
(collectively, the "Agreement").


B.    The Company and Employee desire to amend the Agreement pursuant to Section
10(b) of the Agreement.


NOW, THEREFORE, in consideration of the foregoing and other consideration, the
value and sufficiency of which are acknowledged, the Company and Employee agree
as follows:


1.Title. Section 2 of the Agreement is amended to read:


“Employee shall serve as Senior Vice President, Chief Financial Officer, General
Counsel and Corporate Secretary, of the Company. Employee's duties shall be the
usual and customary duties of the offices in which Employee serves. Employee
shall report to the Chief Executive Officer, or such other person as the Chief
Executive Officer shall designate from time to time. The Board of Directors
and/or the Chief Executive Officer of the Company may change employee’s title,
position and/or duties at any time.”


2.
Compensation. Sections 4(a) and (b) of the Agreement are amended to read:



“(a)    Base Salary. In accordance with the Company’s usual review and pay
practices, the Company agrees to pay Employee a base salary of no less than
$400,000.00 per year (prorated for any partial years of employment), payable in
equal installments on regularly scheduled Company pay dates. Employee agrees
that the Company may increase Employee’s base salary without requiring an
amendment of this Agreement through the use of a Personnel Action Notice.


(b)    Annual Incentive. The Company shall provide Employee an opportunity to
earn an annual incentive payment based upon participation in the Company’s
applicable incentive plan as it may or may not exist from time to time.
Employee’s incentive target percentage is sixty-five percent (65%) of Employee’s
annual base salary. Any annual incentive payment earned pursuant to an
applicable incentive plan shall be payable in the first quarter of the following
year.”


The balance of Section 4 shall remain unchanged.


3.    But for the amendments contained herein, and any other written amendments
properly executed by the parties, the Agreement shall otherwise remain
unchanged.





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Second Amendment effective as
of the date first set forth above.


EMPLOYEE
 
COMPANY
 
 
Callaway Golf Company, a Delaware corporation
 
 
 
/s/ Brian P. Lynch
 
By: /s/ Chris Carroll
Brian P. Lynch
 
Chris Carroll
 
 
Senior Vice President, Global Human Resources
 
 
 










